          Case 2:14-cv-01936-APG-EJY Document 76 Filed 07/29/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 LN MANAGEMENT LLC SERIES 7241                             Case No.: 2:14-cv-01936-APG-EJY
    BROOK CREST,
 4                                                                Order Dismissing Claims
             Plaintiff
 5
    v.
 6
    BRANDON JHUN, et al.,
 7
             Defendants
 8
           In my prior order, I directed plaintiff LN Management LLC Series 7241 Brook Crest to
 9
   show cause why its claims against defendants Brandon Jhun, Elske Van Hemert, and On Call
10
   Cash LLC should not be dismissed for failure to timely serve and failure to prosecute. ECF No.
11
   75 at 7. I advised the plaintiff that failure to respond by July 24, 2020 would result in dismissal
12
   of these claims without further notice. The plaintiff did not file a response.
13
           I THEREFORE ORDER that the plaintiff’s claims against defendants Brandon Jhun,
14
   Elske Van Hemert, and On Call Cash LLC are DISMISSED for failure to timely serve and
15
   failure to prosecute.
16
           DATED this 29th day of July, 2020.
17

18
                                                         ANDREW P. GORDON
19
                                                         UNITED STATES DISTRICT JUDGE
20

21

22

23
